— Application by Ramon Anthony Carrano, a disbarred attorney for reinstatement to the Bar of the State of New York, as an attorney and counselor-at-law. The application was referred to the Grievance Committee for the Tenth Judicial District and then to the Committee on Character and Fitness for the Second Judicial Department, for investigation and report. The Committee has rendered its report, finding that petitioner has complied with the order of disbarment and that he presently possesses the character and fitness requisite to an attorney and counselor-at-law.
The court adopts the Committee’s Report and grants the petitioner’s application for reinstatement to the Bar of the State of New York on condition that he presents satisfactory proof to the Clerk of this court that (1) he has taken and completed a New York State Bar Review Course and (2) he has taken and passed the Multi-State Law Examination insofar as it pertains to professional responsibility.
Upon receipt of satisfactory proof that petitioner has complied with the two conditions, the Clerk of this court is directed to restore the name of Ramon Anthony Carrano to the roll of attorneys and counselors-at-law, forthwith. Mollen, P. J., Lazer, Mangano, Gibbons and Thompson, JJ., concur.